740 N.E.2d 850 (2000)
BURTON, Robert, et al., appellants,
v.
ESTATE OF DAVIS, et al., appellees.
No. 39S05-0011-CV-717.
Supreme Court of Indiana.
December 22, 2000.
ORDER
The Court of Appeals issued an opinion in this appeal on June 27, 2000. Burton v. Estate of Davis, 730 N.E.2d 800 (Ind.Ct. App.2000), trans. granted. The appellants filed a petition to transfer jurisdiction pursuant to Ind. Appellate Rule 11(B) [effective January 1, 2001, Ind. Appellate Rule 57]. By order dated November 21, 2000, the Court granted the petition, thereby vacating the opinion of the Court of Appeals. See Ind. Appellate Rule 11(B)(3) [effective January 1,2001, Ind. Appellate Rule 58(A)].
On December 6, 2000, counsel for the appellants filed a "Notice" with the Court, *851 advising that the underlying disputes of the parties have been fully settled, and suggesting that no further action need be taken with regard to the appeal.
Upon the granting of transfer, the Supreme Court has complete jurisdiction over the appeal as if originally filed with this Court. In this instance, we find the settlement renders the appeal moot. This appeal is accordingly dismissed. The opinion of the Court of Appeals remains vacated and held for naught.
All Justices concur.